Per Curiam.

The agreement of the plaintiff amounts to a permission to the defendants to go at large beyond the gaol liberties. Though we may say, in .the language of Justice Grose, (2 East, 244.) that the attempt on the part of the defendants to get discharged from the debt, is scandalous ; yet the rule of law is settled, and we grant the motion, on condition that the defendants stipulate not to bring an action for false imprisonment against the plaintiff, in consequence of arresting the defendants on the ca. sa. mentioned in the notice. (Barnes, 205. 3 East, 243.)
Rule granted.